Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 6-9, filed June 4, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.  The amendment to claims 1, 13, 18 overcomes the 35 U.S.C. 112(f), (b) rejection.  The Specification provides corresponding structure, material or acts for performing the function of the intervention module in the user workstation configured for operating an intervention robot of the medical imaging system according to Fig. 2, element (15c) (15).  
Response to Amendment
The amendment submitted June 4, 2021 has been accepted and entered.  Claims 1, 13, 18 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-20 are examined.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art
Independent claims 1, 13, 18 are allowable, amended to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 112(f) rejection.  The Office Action dated March 11, 2021 indicated claims 1-20 would be allowable once the 35 U.S.C. 112(b) and 35 U.S.C. 112(f) rejection is overcome.  See Applicant’s remarks, filed June 4, 2021, especially pages 7-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siemens-reiniger-werke, Aktiengesellschaft et al ( FR 1318217 A) discloses an inspection booth to remotely control an X-ray device, comprising: a source and a gantry for supporting the X-ray source; the inspection booth (1) comprising a wall (2), lead glass (3) and roll screen (4), the inspection booth can achieve radiation protection of the operator and a control device provided in the inspection booth to allow the operator to control the x-ray device. 

    PNG
    media_image1.png
    527
    454
    media_image1.png
    Greyscale

Vananderoye et al (CN 101312691 A) discloses a radiation shield for use with a tomographic scanner provides a shielded region which at which a clinician or other person is shielded from radiation generated during a scan of a patient. A support supports the first radiation shield in a location near the scanner.  The shield support may be attached to the scanner.
Boyd et al (US 4,977,585) discloses a self-shielded computerized tomographic scanner comprising: a patient tunnel, tunnel walls, and ends of the patient tunnel including a shielding material to form a shielded enclosure in which the patient body portion is scanned.

    PNG
    media_image2.png
    520
    487
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/